UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of report (Date of earliest event reported) August23, 2007 ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Oklahoma (State or Other Jurisdictionof Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma 74012 (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item3.01 Notice of Delisting or Failure to Satisfy a Countinued Listing Rule or Standard; Transfer of Listing. On August 23, 2007, ADDvantage Technologies Group, Inc. (the "Company"), pursuant to authorization by the Company's Board of Directors, notified the American Stock Exchange ("AMEX") that the Company intends to voluntarily withdraw its listing of its common stock, $0.01 par value (the "Common Stock") on theAMEX in order to transfer its listing to The NASDAQ Stock Market LLC ("NASDAQ"). The Company anticipates thatthe Common Stock will commence trading on NASDAQ on or about September 12, 2007, and will countinue to trade under the symbol AEY. Item7.01 Regulation FD Disclosure. A copy of the press release announcing the transfer of the Company's listing of itscommon stockto NASDAQ is attached as Exhibit 99.1 to this report. Item9.01 Financial Statements and Exhibits. (d)Exhibits. The following Exhibitsis furnished herewith: 99.1 Press Release dated August 23, 2007, issued by the Company SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDVANTAGE TECHNOLOGIES GROUP, INC. Date: August 24, 2007 By: /s/Daniel E. O'Keefe Daniel E. O'Keefe Chief Financial Officer Exhibit Index Exhibit NumberDescription 99.1 Press Release dated August 23, 2007, issued by the Company
